Citation Nr: 0716134	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  04-41 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to initial evaluations in excess of those 
currently assigned for paroxysmal atrial fibrillation, 
beginning from the March 10, 2000, effective date for the 
grant of service connection for that disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from July 1972 to July 1992.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for paroxysmal atrial 
fibrillation.  With increases granted in the course of 
appeal, the ratings assigned by the RO as the case reaches 
the Board are as follows:  0 percent from March 10, 2000; 30 
percent from October 15, 2001; temporary 100 percent based on 
convalescence, following pacemaker implantation, from March 
4, 2003; 30 percent from July 1, 2003; 100 percent based on 
convalescence, following another pacemaker implantation, from 
November 15, 2003; and 30 percent from March 1, 2004.  

While the veteran initially requested a hearing to address 
his appeal, he subsequently voiced agreement to undergo 
instead a medical examination, as recorded by a report of 
contact in December 2003.  Subsequently, in his VA Form 9 
submitted in December 2004, the veteran expressly requested a 
hearing before an RO Hearing Officer, which hearing was 
afforded him in December 2004.  

By a May 2004 submission the veteran timely requested 
Decision Review Officer (DRO) review of his claim being 
appealed, prior to Board adjudication.  38 CFR § 3.2600 
(2006).  DRO review was afforded the veteran, as documented 
in an August 2004 Statement of the Case (SOC).  

The Board notes that, while the veteran in May 2004 submitted 
a notice of disagreement with the September 2003 decision, 
which in pertinent part denied claims for service connection 
for diabetes mellitus, a sleep disorder, chronic fatigue 
syndrome, and peripheral neuropathy of the upper and lower 
extremities, the veteran did not perfect an appeal of those 
issues following the RO's issuance of an SOC in August 2004.  
Rather, the veteran expressly stated on a Form 9 submitted in 
December 2004 that he was appealing only his claim for a 
heart condition.  Absent a perfected appeal, the Board has no 
jurisdiction over those other claims.  38 C.F.R. §§ 20.200, 
20.202, 20.302 (2006). 


FINDINGS OF FACT

1.  For the period from March 10, 2000, through October 14, 
2001, the veteran's paroxysmal atrial fibrillation was 
characterized by one to four episodes of paroxysmal atrial 
fibrillation per year, as supported by EKG or Holter monitor 
findings.  

2.  For the period from October 15, 2001, through March 3, 
2003, the veteran's paroxysmal atrial fibrillation was 
characterized by more than four episodes per year of 
paroxysmal atrial fibrillation, as supported by EKG or Holter 
monitor findings.  

3.  For the periods from July 1, 2003, through November 14, 
2003, and beginning on March 1, 2004, the veteran's 
paroxysmal atrial fibrillation was characterized by symptoms 
of impairment inclusive of dyspnea and fatigue upon workload 
of between 3 and 5 METs, but generally without significant 
symptoms upon workload of less than 3 METs.  

CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent, but 
no more, are met for paroxysmal atrial fibrillation, from 
March 10, 2000, through October 14, 2001.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.104, Diagnostic Code 7010 (2006).

2.  The criteria for a disability rating of greater than 30 
percent are not met for paroxysmal atrial fibrillation, from 
October 15, 2001, through March 3, 2003.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.104, Diagnostic Code 7010 (2006).

3.  The criteria for a disability rating of 60 percent, but 
no more, are met for paroxysmal atrial fibrillation, from 
July 1, 2003 through November 14, 2003, and beginning on 
March 1, 2004.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Codes 
7010, 7011, 7015, 7018 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The Board notes that the appealed claims for higher initial 
ratings for the knee and wrist disabilities are 
"downstream" of the RO's grant of service connection for 
those conditions in the appealed January 2005 rating action.  
The VA General Counsel has held that 38 U.S.C.A. § 5103(a) 
does not require VA to provide notice of the information and 
evidence necessary to substantiate newly raised or downstream 
issues, such as the claim for increased compensation 
following the initial grants of service connection in the 
present case, in response to notice of its decision on a 
claim for which VA has already given the appropriate section 
5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The 
Board accordingly here addresses the VCAA notice afforded for 
the initial service connection claim, and subsequent 
development assistance.  

The VCAA requirements have been fulfilled in this case.  By a 
VCAA letter in December 2002, the veteran was informed of the 
notice and duty-to-assist provisions of the VCAA, and was 
informed of the information and evidence necessary to 
substantiate his claim for service connection for paroxysmal 
atrial fibrillation.  This letter informed of the bases of 
review and the requirements to sustain the claim.  Also by 
the VCAA letter, the veteran was requested to submit any 
evidence "itself", and hence was constructively told to 
submit evidence in his possession.  He was also told that if 
evidence sufficient to support the claim was not received 
within one year of the notice, then service connection could 
not be granted effective prior to the date of receipt of such 
evidence.  He was then told what VA would do in furtherance 
of his claim, and that he was responsible for informing of 
relevant evidence and assisting VA in obtaining evidence.  He 
was thus also constructively informed of his responsibility 
to see that pertinent evidence not in Federal possession is 
obtained.  

The VCAA letter sent to the veteran requested that he inform 
of VA and private medical sources of evidence pertinent to 
his claim, and to provide necessary authorization to obtain 
those records.  It also requested evidence and information 
about symptoms and treatment, and medical records that would 
further the claim.  These same records of examination and 
treatment are required to address the higher initial rating 
claim on appeal.  The veteran did advise of pertinent private 
treatment sources, and records from these private sources 
were associated with the claims folders.  At his December 
2004 hearing the veteran and his spouse expressly stated that 
they had not received VA treatment for his claimed paroxysmal 
atrial fibrillation over the claim period.  There is no 
indication that the voluminous evidence obtained is 
insufficient to properly adjudicate the claim on appear.  
Hence, any VA development assistance duty under the VCAA to 
attempt to obtain indicated pertinent records has been 
fulfilled.  

The veteran was afforded VA arrhythmia examinations, as 
discussed below, including most recently in July 2005.  While 
the Board here finds insufficient expertise demonstrated by 
the VA examiners, we nonetheless conclude that the developed 
record is adequate for rating purposes, because the veteran 
has submitted ample records of private treatment, as well as 
contemporaneous authoritative statements addressing his 
disability from treating medical experts.  The Board finds no 
material objection to the adequacy of the medical evidence of 
record.  The medical records amply document his paroxysmal 
atrial fibrillation, including the extent of treatment over 
the rating period, its relative success, and the veteran's 
level of disability due to paroxysmal atrial fibrillation 
over the rating period.  

By the RO rating action in April 2004, the DRO decision in 
August 2004, an SOC in August 2004, and an SSOC in August 
2005, all of which followed issuance of the VCAA letter in 
December 2002, the veteran was informed of evidence obtained 
in furtherance of his appealed paroxysmal atrial fibrillation 
initial rating claim.  These adjudicative actions meet the 
requirements for adequate VCAA notice.  Mayfield v. 
Nicholson, supra. 

The veteran and his spouse addressed his paroxysmal atrial 
fibrillation initial rating claim by testimony before an RO 
Hearing Officer in December 2004.  A transcript of that 
hearing is contained in the claims folder.  In the course of 
appeal, he and his representative also submitted statements 
in support of his claim.  There is no indication that the 
veteran desires to further address the paroxysmal atrial 
fibrillation claim on appeal, or that such a desire remains 
unfulfilled.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
The case presents no reasonable possibility that additional 
evidentiary requests would further the claim here on appeal, 
as ample and sufficient evidentiary development, inclusive of 
obtaining pertinent VA and private treatment and evaluation 
records, has been undertaken.  See 38 U.S.C.A. 
§ 5103A (a)(2); 38 C.F.R. § 3.159.  Therefore, no useful 
purpose would be served in remanding this matter for yet more 
development prior to the present decision.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the veteran.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

In addition to the foregoing "no useful purpose" analysis, 
to whatever extent the recent decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  To the extent effective dates are 
pertinent to the paroxysmal atrial fibrillation claim on 
appeal, they are addressed here in the staged ratings 
assigned by this decision.  See Fenderson v. West, 12  Vet. 
App. 119 (1999) (staged ratings to be considered for claims 
for initial evaluations with the grant of service 
connection).  Disability ratings are here considered.  Other 
downstream issues are not implicated by this decision, and 
are not within the ambit of the Board's jurisdiction in this 
case.  38 C.F.R. §§ 20.101, 20.200 (2006).

II.  Increased rating for Paroxysmal Atrial Fibrillation 

A.  Applicable Law

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2006).  In all cases, the Board attempts to determine 
the extent to which the veteran's disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

In determining the level of impairment, the disability must 
be considered in the context of the entire recorded history. 
38 C.F.R. § 4.2. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

Where an unlisted condition is encountered it may be rated 
analogously, under a closely related disease or injury, where 
closely related as to the functions affected, the anatomical 
location, and the symptomatology.  38 C.F.R. § 4.20.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Lay persons are not competent to offer medical opinions; 
where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Under Diagnostic Code (DC) 7010, a 10 percent rating is 
assigned for supraventricular arrhythmias manifested by 
permanent atrial fibrillation (lone atrial fibrillation), or 
1-4 episodes/year of paroxysmal atrial fibrillation, or other 
supraventricular tachycardia documented by ECG or Holter 
monitor.  A 30 percent rating is assigned for paroxysmal 
atrial fibrillation or other supraventricular tachycardia, 
with more than 4 episodes/year documented by ECG or Holter 
monitor.  Id.  

Diagnostic Code 7018 provides evaluation for implantable 
cardiac pacemakers; 100 percent rating is warranted for two 
months following hospital admission for implantation or 
reimplantation, thereafter evaluate as supraventricular 
arrhythmias (DC 7010), ventricular arrhythmias (DC 7011), or 
atrioventricular block (DC 7015) at a minimum of 10 percent 
disability evaluation. 

Diagnostic Code 7011, for ventricular arrhythmia (sustained) 
and DC 7015, for atrioventricular block, have the same 
criteria up to the 60 percent evaluation.   Under these 
codes, a 10 percent rating is warranted where a workload of 
greater than 7 METs but not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or 
continuous medication required.  A 30 percent rating is 
warranted where a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  A 
60 percent rating is warranted where there has been more than 
one episode of acute congestive heart failure in the past 
year, or; workload of greater than 3 METs but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  

Under Diagnostic Code 7011, a 100 percent rating is warranted 
for (1) indefinite period from date of hospital admission for 
initial evaluation and medical therapy for a sustained 
ventricular arrhythmia, or; for indefinite period from date 
of hospital admission for ventricular aneurysmectomy, or; 
with an automatic implantable Cardioverter-Defibrillator 
(AICD) in place; or (2) chronic congestive heart failure, or; 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  DC 7015 allows for a 100 percent evaluation when 
the criteria under (2) for DC 7011 are met, but not when the 
criteria under (1) are met.  This distinction is immaterial 
here, since the veteran's heart disorder status post 
pacemaker implantation, rated under DC 7018, is to be rated 
under whichever rating(s) under DC 7010, 7011, or 7015 is 
(are) appropriate after the post-pacemaker implantation 
convalescent periods.  

B.  Factual Background and Analysis

The veteran's service-connected heart disability is presently 
rated 30 percent disabling under Diagnostic Codes 7010, 7011, 
7015, and 7018, on a post-pacemaker-implantation basis. 
38 C.F.R. § 4.104, DCs 7010, 7011, 7015, 7018.  

For the rating interval in this case prior to the March 4, 
2003, date of hospitalization for implantation of the 
veteran's first pacemaker, the veteran's disability was 
appropriately rated under DC 7010, as supraventricular 
arrhythmia.  There was no evidence of compensable ventricular 
arrhythmia or atrioventricular block to support a rating over 
that prior interval under Diagnostic Codes 7011 or 7015.  

As discussed below, there is a discrepancy in the medical 
findings between the VA Holter monitor test conducted in July 
2005, and other Holter monitor tests and the pacemaker 
readings as documented in private medical records.  The Board 
resolves this discrepancy by concluding that the overwhelming 
evidence, including particularly the weight of medical expert 
evidence, favors the presence of multiple arrhythmia 
episodes, as opposed to the none found on the VA Holter 
monitor test.  

Beginning from March 4, 2003, the Board will consider whether 
an increased rating is warranted under the other diagnostic 
codes for application after pacemaker implantation.  The RO 
has already assigned the maximal 100 percent evaluation for 
periods from March 4, 2003, through June 30, 2003, following 
the first pacemaker implantation, and from November 14, 2003, 
through February 28, 2004, following the second pacemaker 
implantation.  The Board must address the other intervals 
following pacemaker implantation, for which the RO has 
assigned a 30 percent evaluation from July 1, 2003, through 
November 14, 2003, and then on and after March 1, 2004.  

The Board first addresses the appropriate current rating for 
the disorder, and then addresses whether prior assigned 
ratings should also be increased, pursuant to Fenderson, 
supra. 

A private treating physician specializing in cardiac 
arrhythmia has written several letters detailing the 
veteran's arrhythmia disorder.  In his most recent letter in 
September 2004, the physician noted that he had read the 
veteran's device in June 2004, showing 39 arrhythmia events 
in the preceding 24 hours.  The physician assessed that the 
veteran's condition was chronic and likely to progress to 
persistent atrial fibrillation from the current paroxysmal 
atrial fibrillation.  The physician noted that the condition 
had not resolved following two atrial fibrillation ablation 
procedures and one AV node ablation procedure, and had been 
treated with two pacemaker placements.  He characterized the 
veteran as severely disabled.  

At the December 2004 hearing before the Hearing Officer, the 
veteran and his wife testified as to his difficulties 
associated with his paroxysmal atrial fibrillation.  The 
veteran explained that he was a senior tactical engagement 
instructor on a contract basis at Fort Hood, and he 
accordingly was able generally to limit the scope and 
duration of his current employment activities to lecturing 
within a lecture room, taking breaks as necessary, and 
leaving the more physically demanding instructional tasks to 
the junior instructors.  He added, in effect, that his work 
capacities were exceedingly limited due to his paroxysmal 
atrial fibrillation, but that he continued working - against 
his physician's urging to cease work due to his paroxysmal 
atrial fibrillation - because this was possible with his 
exertionally-sheltered work duties, and because he was the 
sole earner in his family.  The veteran and his wife 
testified to his frequent, daily fibrillation episodes and 
their effects including perspiration, fatigue, and general 
loss of capacity for physical work.  The veteran also then 
addressed medical findings, but in this regard the Board 
notes that a layperson's account, filtered through a 
layperson's sensibilities, of what a doctor purportedly said 
is simply too attenuated and inherently unreliable to 
constitute medical evidence required to support a claim.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

In a February 2005 letter, a private treating cardiologist 
indicated that the veteran is fine when in sinus rhythm, but 
noted that he is frequently in atrial fibrillation, and 
treatment to control this condition has been unsuccessful 
despite past fibrillation ablative surgeries.  The physician 
assessed that the veteran could not perform work at a 3 METs 
level when in atrial fibrillation, but rather would then have 
dyspnea and difficulty with any physical activity.  The 
physician thereby concluded that the veteran was severely 
disabled due to the atrial fibrillation.  

By an August 2005 statement, the veteran reported readings 
from pacemaker monitoring, with an average of 52 atrial 
fibrillation events per day over a period from November 2003 
to November 2005, increasing to a 54 per day average between 
November 2003 and September 2004, increasing to 63 per day 
between February 2005 and July 2005.  He further noted that a 
running log conducted over a 24-hour interval in July 2005 
revealed that he was in atrial fibrillation fully one-third 
of the time.  However, the veteran did not address the level 
of incapacity produced these events, or indeed the number of 
these events, as true paroxysmal atrial fibrillation events, 
which resulted in any level of impairment.  

VA examining physicians, upon examinations in January 2004 
and March 2004, upon Holter monitor testing in June 2005, and 
upon examination in July 2005, generally found the veteran's 
pacemaker to be functioning well, with normal sinus rhythm 
upon examination, and no findings of adverse effects of 
arrhythmias.  The Holter monitor test, conducted over 18 
hours, showed no arrhythmias.  

The Board notes the inconsistence between reported pacemaker 
readings of arrhythmia episodes, and the absence of detected 
episodes upon VA Holter monitoring.  However, the Board 
recognizes that the private physicians who provide statements 
in this case were specialists with special knowledge of 
disorders of the heart including arrhythmias, as contrasted 
to the internists or general practitioners or Holter monitor 
technicians who provided the VA evaluations.  Hence, the 
Board here relies on the greater expertise of the private 
specialists, to conclude that the veteran currently has 
severe disability due to his paroxysmal atrial fibrillation.  
The veteran has described dyspnea, fatigue, and at times 
dizziness associated with his paroxysmal atrial fibrillation.  
He testified to having fainted on only one occasion.  

The medical findings and self-reported symptoms which have 
been medically attributed to the veteran's paroxysmal atrial 
fibrillation comport with a maximal work capacity of between 
3 and 5 METs.  The Board takes note of the opinion of the 
private cardiologist as to the veteran's incapacity for work 
even at a 3 METs level during arrhythmia episodes, but the 
Board also notes that the veteran's condition has been found 
to still be paroxysmal in nature, and not a continuous 
arrhythmia.  Hence, a level of overall impairment cannot be 
judged equal  to the level of impairment present during 
instances of paroxysmal arrhythmia.  

The veteran does currently have significant impairment, 
associated with significant difficulty with physical 
activities, due to his paroxysmal atrial fibrillation, as the 
private physicians have concluded, but all physical activity 
is not yet not found to be precluded.  The veteran's ongoing 
work, as well as findings upon examinations, inform of the 
absence of this greater level of incapacity.  The Board notes 
the relative imperfectness of the evidence in this case, but 
nonetheless concludes that the evidence is sufficiently clear 
to conclude that the preponderance of the evidence favors a 
finding that work between 3 and 5 METs produces 
characteristic dyspnea and fatigue due to his paroxysmal 
atrial fibrillation, but that the preponderance of the 
evidence is against a finding that the veteran's paroxysmal 
atrial fibrillation generally produces these or other 
symptoms as evidence of incapacity to work at levels of less 
than 3 METs.  38 C.F.R. § 4.104, Diagnostic Code 7011. 

Hence, the preponderance of the evidence favors a 60 percent 
current evaluation, but is against a 100 percent current 
evaluation for the veteran's paroxysmal atrial fibrillation 
status post pacemaker placement, under DC 7011.  

As noted, the RO has assigned disability ratings for the 
veteran's paroxysmal atrial fibrillation as follows:  zero 
percent from March 10, 2000; 30 percent from October 15, 
2001; 100 percent from March 4, 2003; 30 percent from July 1, 
2003; 100 percent from November 15, 2003; and 30 percent from 
March 1, 2004.  March 10, 2000 was the date of receipt of 
claim, and hence the effective date of service connection.

The Board must now consider the appropriateness of the prior 
assigned ratings, beginning from the March 10, 2000, 
effective date of service connection, because this is an 
initial rating claim, as noted above.  See Fenderson, supra.  
A review of past medical history is therefore in order. 

The veteran was diagnosed with paroxysmal atrial fibrillation 
in July 1998 by examination, electrocardiograms, and Holter 
monitoring.  At that time he had an ejection fraction of 45 
percent and left atrial enlargement.  His atrial fibrillation 
episodes increased from that time forward, with responsive 
treatment including various medications, and breakthrough 
episodes of paroxysmal atrial fibrillation nonetheless 
recurring, with associated symptoms of anxiety, palpitations, 
diaphoresis, shortness of breath, and chest pains.  Upon 
hospitalization in December 1998, he had nonsustained 
ventricular tachycardia and multiform premature ventricular 
contractions.  With further medical intervention, later 
echocardiograms showed restored normal systolic function, but 
tests nonetheless showed left atrial enlargement, trace 
mitral regurgitation, and an ejection fraction of 37 percent.  

The veteran was hospitalized again in January 1999 for 
breakthrough atrial fibrillation, with the precipitating 
event lasting 24 hours, characterized by severe palpitations, 
diaphoresis, and chest heaviness.  A change in the medication 
regime was again successful in achieving significant 
stabilization.  Left atrial enlargement was still present, 
but normal sinus rhythm was achieved with a normal ejection 
fraction of 67 percent.  Difficulty maintaining stability in 
the condition was noted, with a narrow therapeutic window for 
the medications used.  

He was again hospitalized in June 1999 for breakthrough 
paroxysmal atrial fibrillation with the same panoply of 
symptoms, and again essentially normal sinus rhythm was 
restored with increased medications.  

Treatment records in 2001 indicate the veteran was still 
performing physical activities and engaged in competitive 
work.  An April 2001 note, addressing treatment for 
arthralgias, informed that the veteran's daily work then 
included climbing into tanks and helicopters, and that his 
leisure activities included mountain biking cross country on 
tank trails.  A May 2001 note informed that the veteran was 
under stress in his work because he was employed by 
contracting companies, and had to work extra hours at reduced 
pay.  

In October 2001 the veteran was hospitalized for an insidious 
increase in paroxysmal atrial fibrillation episodes, 
associated with the same rapid ventricular response, 
diaphoresis, chest pain, and anxiety.  The veteran then 
reported that the episodes had increased in both severity and 
duration, with nighttime episodes lasting hours.  A rapid 
further increase in symptoms in the prior two days prompted 
the admission.  Intervention included a radiofrequency 
pulmonary vein ablation.  

A treatment note in November 2001 indicates that the veteran 
was exercising and sleeping well.  

In a December 2001 follow-up letter, the veteran's treating 
arrhythmia specialist informed that the veteran's symptoms of 
palpitations had improved following the October 2001 ablation 
procedure.  An EKG was normal, with a normal sinus rhythm at 
69 beats per minute.  The physician assessed significant 
improvement in the paroxysmal atrial fibrillation.  While the 
veteran reported having four to five episodes per week, he 
stated that these were brief and not particularly bothersome.  

In February 2002 the veteran was again hospitalized for 
paroxysmal atrial fibrillation with rapid ventricular 
response and syncope.  He reported recent recurrence of 
tachycardia palpitations.  The episode precipitating the 
hospitalization occurred while the veteran was exercising on 
his treadmill; he became diaphoretic and lost consciousness, 
with urinary incontinence.  Upon hospitalization, an EKG 
showed atrial fibrillation with rapid ventricular response at 
150 beats per minute.  Upon 24-hour Holter monitoring, 
significant irregularities were found, including a total of 
7.7 hours of tachycardia (greater than 120 beats per minute) 
episodes.  The monitor recorded 651 supraventricular 
tachycardia runs, totaling 30.4 minutes, the longest lasting 
19.2 seconds.  

In July 2002 radiofrequency ablation was again performed in 
an attempt to ameliorate breakthrough recurrence of 
paroxysmal atrial fibrillation.  However, re-evaluation six 
weeks later revealed persistent atrial fibrillation despite 
medication, with an average ventricular rate of 130-140 beats 
per minute.  Pulse on examination was 120 beats per minute 
and irregular.  At that August 2002 evaluation, the veteran 
reported persistent episodes of fibrillation generally 
occurring between 4:00 p.m. and 10:00 p.m., though without 
syncope.  While bothersome, the episodes did not keep him 
from performing usual work activities.  The examining 
physician, the same specialist in cardiac arrhythmia treating 
the veteran through most of the rating period, noted that he 
was generally tolerating his atrial fibrillation well.  The 
physician noted a question as to whether an A-V node ablation 
with pacemaker placement for permanent pacing was warranted, 
and whether this would preclude the veteran from continuing 
his current employment, since he worked around sources of 
electromagnetic interference.  

Based on self-reports and medical assessments of good 
capacity for exercise or work activity, the Board finds that 
the veteran's paroxysmal atrial fibrillation was no more than 
minimally disabling prior to his treatment and 
hospitalization for increased symptoms beginning October 15, 
2001.  More than four episodes per year of paroxysmal atrial 
fibrillation documented by EKG or Holter monitor were not 
then found, and consistent ejection fraction impairment or 
impairment of METs capacity was also not then shown.  
Accordingly, for that prior period the Board finds that a 10 
percent evaluation was warranted based on one to four 
episodes per year of paroxysmal atrial fibrillation, under 
Diagnostic Code 7010, with the preponderance of the evidence 
against a higher evaluation for that period under applicable 
codes, or by analogy.  38 C.F.R. §§ 4.20, 4.104, DCs 7010-
7015.  

Beginning October 15, 2001, the veteran has been assigned a 
30 percent evaluation under Diagnostic Code 7010 based on 
four or more episodes per year of paroxysmal atrial 
fibrillation.  As the Board has noted, December 2001 and 
August 2002 treatment notes by the veteran's treating 
arrhythmia specialist establish generally good functioning 
despite intermittent atrial arrhythmias.  The spikes in 
symptoms and associated deterioration in functioning which 
precipitated hospitalization and treatment changes in October 
2001, February 2002, and July 2002, were ameliorated by these 
treatment changes.  The Board accordingly finds the 
preponderance of the evidence against assignment of a higher 
rating for paroxysmal atrial fibrillation over that interval 
up to March 4, 2003, when a dual chamber pacemaker was first 
implanted.  A rating under DC 7010 for that prior period was 
then appropriate, with the maximum schedular rating of 30 
percent already assigned and no indication that another 
rating code by analogy, or an extraschedular rating would 
then be appropriate.  38 C.F.R. §§ 3.321(b), 4.104, DCs 7010-
7105.  

The Board finds that a 60 percent evaluation is appropriate 
beginning from March 4, 2003, in the absence of evidence of a 
return of adequate metabolic capacity and cardiac health 
following that procedure.  In a March 2003 letter, the 
veteran's noted treating arrhythmia specialist stated that 
the veteran would require six weeks of limited activity.  
This specialist provided a further letter in June 2004, 
informing that the "atrial fibrillation suppression" 
pacemaker implanted in March 2003 was not effective, 
necessitating subsequent A-V junction ablation, and that 
despite this further procedure the veteran continued to have 
unsuppressed atrial fibrillation and persistence of 
significant symptoms whenever the pacemaker "mode 
switched."  Due to this very frequent mode switching, 
underwent implantation of an advanced Guidant pacemaker in 
November 2003, in an attempt to smooth the switching events.  
The arrhythmia specialist noted that upon pacemaker 
interrogation in March 2004, 9,700 mode switch events were 
recorded since the prior December visit.  Nonetheless, the 
veteran's symptoms had somewhat improved.  The Board has 
already discussed, above, this specialist's September 2004 
follow-up letter.  

In light of the ongoing medically documented recalcitrance of 
the veteran's paroxysmal atrial fibrillation despite numerous 
treatments, the self-reported significant symptoms over 
recent years are largely supported by the medical findings.  
The Board concludes that a 60 percent evaluation is warranted 
for the veteran's paroxysmal atrial fibrillation beginning 
from March 4, 2003, based on status post pacemaker 
implantation with symptoms inclusive of dyspnea and fatigue 
upon activity between 3 and 5 METs.  However, the 
preponderance of the evidence, inclusive of medical findings 
and the veteran's self-reported symptoms to the extent 
supported by such findings, is against a finding that any 
symptoms of disability are produced with activity less of 
than 3 METs. 

Accordingly, for that latter interval, the preponderance of 
the evidence favors a 60 percent evaluation under Diagnostic 
Code 7015, but is against a 100 percent evaluation under the 
same diagnostic code or under the other applicable diagnostic 
code, DC 7011.  

Thus, the Board concludes that staged ratings for this 
disorder are warranted to the extent determined above.  
Fenderson v. West, 12 Vet. App 119 (1999).




ORDER

An initial disability rating of 10 percent is granted for 
paroxysmal atrial fibrillation for the period from March 10, 
2000, through October 14, 2001, subject to the rules 
governing the payment of monetary awards.  

An initial disability rating of greater than 30 percent for 
paroxysmal atrial fibrillation for the period from October 
15, 2001, through March 3, 2003, is denied.  

An initial disability rating of 60 percent is granted for 
paroxysmal atrial fibrillation for the period from July 1, 
2003, through November 14, 2003, and beginning on March 1, 
2004, subject to the rules governing the payment of monetary 
awards.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


